DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 10/23/20, claims 1, 3, 8, 11, 13, 17, 20, 22, 26, and 29-30 have been amended, and claims 4-5, 14-15, and 23-24 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on
10/23/20 have been carefully reconsidered/reviewed, but are moot in view the following new
ground(s) of rejection at least in view of broad amended features of claims 1, 11, 20, and 29.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 6-12, 16-21, and 25-29 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (2017/0302838 A1) in view of FURUSAWA et al (2013/0194424 A1). 
Regarding claims 1, 11, 20, and 29, Yang et al discloses a robotic vehicle (UAV) and a method of navigating a robotic vehicle (UAV) within an environment, comprising:
an image capture system (Fig. 11); and
a processor coupled (1104) to the image capture system and configured with processor-executable instructions and a non-transitory, processor-readable medium (1106) having stored thereon processor-executable instructions configured to cause a processor of a robotic vehicle to perform operations comprising (paras. [0113-0114]):
determining a plurality of exposure settings (exposure time, exposure gain, shutter speed, aperture, film speed), (paras. [0016], [0045-0046], [0062-0063]); 
receiving a plurality of image frames from a first camera using a first exposure setting, (an exposure gain) the plurality of image frames including a first image frame (Fig. 5, 502; paras. [0062-0063]);
receiving from a second camera (one or more imaging devices would apply) using a second exposure setting (an exposure time) (by virtue of using the second camera would/can select the exposure time, shutter speed, aperture, film speed), a second image frame, wherein the second camera is different (one or more imaging devices would apply) than the first camera, wherein the second exposure setting (the exposure time) is different than the first exposure setting (the exposure gain) (paras. [0067], [0062-0063]);
determining, based at least in part on the first image frame or the second image frame, an environment transition type (e.g., rain, snow, wind, unobvious surface texture of environment) (para. [0045]);
determining a third exposure setting (a shutter speed) for the first camera and a fourth exposure setting (a film speed) for the second camera (paras. [0016], [0045-0046], [0062-0063]);
Note A: Yang et al discloses that the imaging device (camera) may have adjustable parameters, wherein under differing parameters, different image frames may be captured by the imaging device, wherein the adjustable parameters comprise a plurality of exposure settings (e.g., exposure time, shutter speed, aperture, film speed), wherein the processor may generate a signal to maintain or vary/adjust at least one parameter of the imaging device such that a new reference parameter is determined (e.g., exposure time, exposure gain, etc), and the at least one parameter of the image capture device maybe varied, the plurality of exposure settings (as above) of the image capture device may be increased or decreased to capture the subsequent image, so that the plurality of images may be captured using the image capture device under conditions that vary at least one parameter of the image capture device (paras. [0046], [0058], [0063]);
Note B: Yang et al further discloses that the third exposure (the shutter speed) is different than the first exposure setting (the exposure gain), and capturing, via the first camera, the plurality of image frames including the first image frame using the third exposure setting (the shutter speed) as a matter of the adjustment, wherein the fourth exposure setting (a film speed) is different than the second exposure setting (the exposure time), and capturing, via the second camera, a fourth image frame using the fourth exposure setting (the film speed) (paras. [0046], [0058], [0063]);
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above notes teachings to realize/recognize/suggest that, 
if the third exposure is different than the first exposure setting, capturing, via the first
camera, a third image frame using the third exposure setting, and
if the fourth exposure setting is different than the second exposure setting, capturing, via
the second camera, a fourth image frame using the fourth exposure setting, so that the plurality of images can be captured using the image capture device (camera) under conditions that vary and adjust at least one parameter of the image capture device;
identifying a plurality of points from the first image frame and the second image frame (para. [0064]);
assigning a first visual tracker (mark/path) to a first set of the plurality of points identified from each of the plurality of image frames including the first image frame and a second visual tracker (analyzing mark/path/pattern of feature points) to a second set of the plurality of points identified from each of the plurality of image frames including the second image frame (Fig. 5; 504, 506) (paras. [0064], [0038]); 
generating navigation data based on results of the first visual tracker and the second visual tracker (image having the preferable texture quality may be applied to captured images and be output to a processor to be used in a computer vision process) (paras. [0064-0065], [0067]); and
controlling the robotic vehicle (UAV) to navigate within the environment using the navigation data (utilizing computer vision to self navigate within an environment) (para. [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings with respect to the first visual tracker and the second visual tracker to realize/recognize/suggest that, 
the first visual tracker tracks the first set of the plurality of points from the first image frame to the third image frame and the second visual tracker tracks the second set of the plurality of points from the second image frame to the fourth image frame, since the assigning method as above are two step revolving/cycling process, in which to select an image from the plurality of images including the third image frame and the fourth image frame based on the analyzed texture of each of the plurality of image frames.
Yang et al does not seem to particularly/explicitly disclose:
wherein the first environment transition type indicates the brightness value associated with the environment is transitioning from a brighter value to darker value, and wherein the second environment transition type indicates the brightness value associated with the environment is transitioning from a darker value to brighter value; and
determining the third exposure setting for the first camera and the fourth exposure setting for the second camera based on whether the brightness value associated with the environment is transitioning from the brighter value to the darker value or the brightness value associated with the environment is transitioning from the darker value to the brighter value.
However, Yang et al further discloses determining the brightness value associated with an image of the environment, controlling for the brightness of captured images, determining a reference/thresholds exposure setting (time and/or a gain), changing image capture rate based on an environment transition type (rain, snow, wind, unobvious surface texture of environment), and changing/adjusting parameters (such as brightness values and exposure settings), so as to optimize images for human vision and perform an analysis of a texture quality of the image (paras. [0039], [0048-0049], [0045]).
Furthermore, FURUSAWA et al teaches exposure controller for on vehicle camera comprising determining exposure settings (235) and a first environment transition type (vehicle entering tunnel) indicates the brightness value associated with the environment is transitioning from a brighter value to darker value, thereby providing an exposure controller for an on-vehicle camera so that a predetermined subject can be imaged with a constant contrast regardless of variation of peripheral brightness and direction of the variation (abs.; paras. [0100], [0113], [0118], [0012]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the robotic vehicle as taught by Yang et al to incorporate/combine FURUSAWA et al’s teachings as above so that the first environment transition type indicating the brightness value associated with the environment is transitioning from the brighter value to darker value, and wherein the second environment transition type indicating the brightness value associated with the environment is transitioning from the darker value to brighter value as a matter of an inversion process, and determining the third exposure setting for the first camera and the fourth exposure setting for the second camera based on whether the brightness value associated with the environment is transitioning from the brighter value to the darker value or the brightness value associated with the environment is transitioning from the darker value to the brighter value, thereby providing an exposure controller for an on-vehicle camera so that a predetermined subject can be imaged with a constant contrast regardless of variation of peripheral brightness and direction of the variation.
Regarding claims 2, 12, and 21, Yang et al discloses, wherein identifying the plurality of points from the first image frame and the second image frame comprises:
identifying a plurality of points from the first image frame and from the second image frame, ranking the plurality of points (texture quality of feature points from low to highest and having a desired range), and selecting one or more identified points for use in generating the navigation data based on the ranking of the plurality of points object (selecting based on the texture quality of feature points) (paras. [0064], [0051], [0055]);
Regarding claims 6, 16, and 25, Yang et al discloses, wherein the first exposure setting complements (by fusing) the second exposure setting (different images having different exposure (setting) for the same object may be fused to create a high dynamic range (HDR) image) (para. [0039]).
Regarding claim 7, Yang et al discloses, wherein at least one of the (feature) points identified from the first image frame is different (by selecting/comparing) from at least one of the (feature) points identified from the second image frame (selecting a (first) image having the preferable texture quality having feature points out of the plurality of images, so that the selected image yields a desired texture quality relative to other images including a (second) image) (para. [0064]).
Regarding claims 8, 17, and 26, Yang et al discloses determining the third and fourth exposure settings as discussed above.

Yang et al further discloses determining the brightness value associated with an image of the environment, controlling for the brightness of captured images, calculating a reference/thresholds exposure setting (time and/or a gain), changing image capture rate based on an environment transition type (rain, snow, wind, unobvious surface texture of environment), and changing/adjusting parameters (such as brightness values and exposure settings), so as to optimize images for human vision and perform an analysis of a texture quality of the image as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Yang et al’s teachings to realize/recognize determining whether the change in the brightness value associated with the (subsequent image of the) environment exceeds the predetermined reference/threshold (in a received subsequent image), determining the environment transition type in response to determining that the change in the brightness value associated with the environment exceeds the predetermined reference/threshold (for the subsequent image), and determining the third and fourth exposure setting based on the determined environment transition type, so as to optimize images for human vision and perform the analysis of the texture quality of the image. 
Regarding claims 9, 18, and 27, Yang et al discloses, wherein determining whether the change in the brightness value associated with the environment exceeds the predetermined threshold is based on at least one of a measurement detected by an environment detection system, an image frame captured using the first camera (the image capturing device), and a measurement provided by an inertial measurement unit (para. [0048]).
Regarding claims 10, 19, and 28, Yang et al discloses the first exposure setting and the second exposure setting as discussed above.
Yang et al further discloses that algorithms may subject captured images to post processing by controlling for brightness, for example, different images having different exposure (range) for the same object may be fused to create a high dynamic range image, and
determining a dynamic range associated with an image (of an environment or field of view), and the brightness value within the dynamic range, wherein various algorithms may be utilized to alter certain parameters (brightness, texture) of the imaging devices (para. [0039]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Yang et al’s teachings as above to realize/recognize:
determining a first exposure range for a first exposure algorithm by ignoring the brightness value (by altering a respective parameter/brightness value), determining a second exposure range for a second exposure algorithm based on only the brightness value, and
wherein the first exposure setting can be based on the first exposure range and the second exposure setting can be based on the second exposure range, in order to create a high dynamic range image. 

7.	Claims 3, 13, 22, and 30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (2017/0302838 A1), and FURUSAWA et al (2013/0194424 A1) as applied to claims 1, 11, 20, and 29 above, respectively, and further in view of Ma et al (2012/0078510 A1).
Regarding claims 3, 13, 22, and 30, Yang et al discloses:
receiving a first image frame captured using the first exposure setting and receiving a second image frame captured using the second exposure setting different from the first exposure setting (such as exposure time or gain) (Fig. 5, 502; paras. [0062-0063]);
identifying a plurality of points from the first image frame and the second image frame (para. [0064]);
assigning a first visual tracker (mark/path) to a first set of the plurality of points identified from the first image frame and a second visual tracker to a second set of the plurality of points identified from the second image frame (analyzing mark/path/pattern of feature points) (504, 506) (paras. [0064], [0038]); and
generating navigation data based on results of the first visual tracker and the second visual tracker (paras. [0064-0065], [0067]).
The combination of Yang et al and FURUSAWA et al does not seem to particularly disclose:
estimating a location of one or more of the identified plurality of (feature) points within a three-dimensional space; and
generating the navigation data based on the estimated location of the one or more of the identified plurality of points within the three-dimensional space.
However, Ma et al teaches camera and inertial measurement unit integration with navigation data feedback for feature tracking comprising estimating/predicting a location of one or more of an identified feature within a three-dimensional space based on navigation data (feedback from 144/170 to 146) and generate the navigation data based on the estimated/predicted location of the one or more of an identified feature within the three-dimensional space (output, 164) in order to detect a presence of a feature in a future image frame, and reduce processing requirements (Fig. 2, 230; paras. [0011], [0030]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the robotic vehicle as taught by Yang et al to incorporate/combine Ma et al’s teachings as above so as to estimate the location of one or more of the identified plurality of Yang et al’s feature points within the three-dimensional space, and generate the navigation data based on the estimated location of the one or more of the identified plurality of points within the three-dimensional space in order to detect a presence of a feature in a future image frame, and reduce processing requirements.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/SHAWN S AN/Primary Examiner, Art Unit 2483